Citation Nr: 0100376	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-23 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Propriety of termination of a permanent and total rating for 
nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).   


REMAND

Treatment records received from the Social Security 
Administration (SSA) in July 1996, show the results of an 
October 1995 psychiatric examination performed in conjunction 
with the veteran's claim for Social Security benefits.

Mental status examination revealed that the veteran was 
unkempt and loose and inappropriate throughout the interview.  
There was flatness in affect and a disparity between affect 
and thought content.  The examiner further noted that there 
was a distinct predilection for autism.  He responded to many 
questions by saying that his memory was impaired by alcohol.  
Memory functions seemed impaired and the veteran had 
difficulty concentrating.  The examiner noted the veteran was 
a conspicuously disturbed person and would appear so to the 
average lay person.  

It was the examiner's impression that the most descriptive 
psychiatric diagnosis was organic brain syndrome, secondary 
to alcoholism and superimposed on chronic undifferentiated 
schizophrenia.  He noted that the veteran rambled 
incoherently throughout much of the interview and indicated 
that his ability to handle money was "like an island of 
rationality in a sea of chaos."  The examiner stated that it 
was remarkable that the veteran was outside the confines of 
an institution.  

In November 1997, the veteran was afforded VA general and 
psychiatric examinations.  At the time of the VA psychiatric 
examination, the veteran reported that he was not receiving 
any medical or psychiatric treatment.  He reported that he 
drank six beers per day, which included one in the morning.  
He indicated that the last time he had stopped drinking was 
approximately one and one-half years previously.  

Mental status examination revealed an odor of alcohol on the 
veteran's breath.  There was no psychosis present.  Cognition 
and memory were grossly within normal limits.  No suicidal or 
homicidal ideation was expressed.  

It was the examiner's impression that the veteran had alcohol 
dependence with no other diagnoses.  He found that the 
veteran was not competent for VA purposes.  He further 
indicated that schizophrenia was not present and that organic 
brain syndrome, if present, was mild and paled in comparison 
to his continuing alcohol dependence.  

A VA social survey revealed that the veteran lived by himself 
in a trailer and was independent in his activities of daily 
living.  The veteran reported that he had been diagnosed as 
having schizophrenia and organic brain syndrome.  He stated 
that he did not know what those terms meant except that he 
had memory problems from many years of heavy drinking.  The 
veteran noted many years of heavy drinking.  He indicated 
that he currently drank six beers per day, which he did not 
consider to be a problem.  He reported that his aunt managed 
his financial affairs.  He indicated that he had been 
homeless for many years but that he had had shelter since 
February 1997 as a result of SSI.  The veteran was noted to 
have a very unstable employment history due to his alcoholism 
and indicated that he had not been employed since 1982.  

It was the social worker's assessment that the veteran had 
alcoholism and organic brain disorder, probably secondary to 
long term excessive alcohol use, which severely impaired his 
vocational and social functioning.  The examiner noted that 
SSI had found him incompetent and indicated that the veteran 
seemed to need assistance to ensure that he had shelter, 
food, and basic necessities.  The social worker further 
indicated that the veteran continued to consume a significant 
amount of alcohol daily and did not seem motivated to change 
that behavior.  

On VA physical examination in November 1997, the examiner 
noted that the veteran had a cough of undetermined cause.  
The examiner further observed that the veteran's blood 
pressure was 128/76.  There was reportedly no significant 
memory loss at the time of the examination, and there was a 
sebaceous cyst on the forehead.  The examiner noted that the 
veteran had a history of excessive drinking and indicated 
that an elevated GGTP (gamma-glutamyl transpeptidase) level 
was most likely related to excessive alcohol use.  


In November 1999, the RO sought to inform the veteran that he 
had been scheduled for a personal hearing before a hearing 
officer at the RO in December 1999.  The letter was sent to 
the veteran's last provided address and was returned as 
undeliverable.  The veteran failed to appear for this 
hearing.  

In July 2000, a computer printout provided an address for the 
veteran at a VA Medical Center.  In September 2000, the RO 
sent the veteran a letter at his new address and informed the 
veteran that a new hearing had been scheduled for October 23, 
2000.  The letter was not returned as undeliverable and the 
veteran failed to appear for the scheduled hearing.  

In an April 1999 change of address printout contained in the 
claims folder it was reported that the veteran had yet 
another address.  No notices were apparently sent to this 
address.

There are indications in the claims folder that the veteran's 
award was continuing to run and that he had direct deposit of 
his benefits.  It does not appear that the RO has requested 
address information from the financial institution receiving 
the payments.

The Board is of the opinion that an additional VA psychiatric 
and general medical examinations should be ordered to clear 
up the discrepancy between the December 1996 SSA decision and 
the November 1997 VA examinations.  

The Board further observes that there appears to be 
additional VA treatment records available, as the last 
available address of the veteran is the VA Medical Center. 

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to secure the 
veteran's current address from the 
veteran's representative, and the 
financial institution at which his 
benefits are paid.  The RO should also 
attempt to determine whether the veteran 
can be reached via the post office box 
reported on the April 1999 change of 
address printout.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for any psychiatric disorder, 
alcohol abuse, emphysema, etc.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment including all records from the 
West Los Angeles VA Medical Center.  The 
RO should also attempt to advise the 
veteran of any records it is unsuccessful 
in obtaining.

4.  The RO should schedule the veteran 
for appropriate examinations, including 
psychiatric and pulmonary examinations, 
preferably by examiners other than those 
who performed the November 1997 
examinations, in order to determine the 
nature and extent of his various 
disabilities.  The examiners must review 
the claims folder and a copy of this 
remand, examine the veteran, and provide 
opinions material to the rating criteria 
found in 38 C.F.R. Part 4, Schedule for 
Rating Disabilities.  All indicated tests 
should be performed and the results 
reported in detail.  The collective and 
individual degree of impairment caused by 
the various disabilities should be 
expressed.

5.  If the RO is successful in obtaining 
the veteran's current address, it should 
afford him another opportunity for a 
hearing before a hearing officer at the 
RO.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

7.  When the above development has been 
completed, the RO should rate each of 
veteran's disabilities of record, and, 
determine which, if any, of those 
disabilities are of willful misconduct 
origin.  The RO should then combine 
evaluations assigned for all innocently 
acquired or secondary disabilities; and 
apply the average person, 
unemployability, and extraschedular tests 
consistent with the Court decisions 
affecting pension cases.

8.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.  The veteran's 
representative should be provided an 
opportunity to review the claims folder 
and provide additional argument or 
evidence before it is transferred to the 
Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for a scheduled VA examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



